DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SHA et al. (WO 2020/034571 A1; hereafter SHA).


With respect to claim 1, SHA discloses a method for evaluation of validity of a timing advance for enabling use of preconfigured uplink resources (PUR) (FIG. 2; FIG. 6; Page 7-second paragraph, page 14-sixth paragraph), the method comprising:
receiving, by a user equipment (UE) (100 in FIG. 1; 220 in FIG. 2), data enabling determination of a measured change in a reference signal received power (RSRP) (Page 14, second – fifth paragraphs; Page 15, second – fifth paragrphs); and
upon determination that the measured change in the RSRP does not exceed a positive change threshold (Page 14, second – fifth paragraphs; Page 15, second – fifth paragrphs), transmitting, by the UE (100 in FIG. 1; 220 in FIG. 2), using PUR (FIG. 2; FIG. 6; Page 7-second paragraph, page 14-sixth paragraph).

With respect to claim 2, SHA further discloses 2. The method of claim 1, further comprising, only upon determination that the measured change in the RSRP does not exceed a negative change threshold (Page 14, second – fifth paragraphs; Page 15, second – fifth paragraphs), transmitting, by the UE (100 in FIG. 1; 220 in FIG. 2), using PUR (FIG. 2; FIG. 6; Page 7-second paragraph, page 14-sixth paragraph).


With respect to claim 3, SHA further discloses 3. The method of claim 1, wherein the positive change threshold (Page 14, second – fifth paragraphs; Page 15, second – fifth paragraphs) is defined for a specific UE (100 in FIG. 1; 220 in FIG. 2).

With respect to claim 4, SHA further discloses 4. The method of claim 2, wherein the negative change threshold (Page 14, second – fifth paragraphs; Page 15, second – fifth paragraphs)is defined for a specific UE (100 in FIG. 1; 220 in FIG. 2).

With respect to claim 5, SHA further discloses 5. The method of claim 1, further comprising receiving, by the UE (100 in FIG. 1; 220 in FIG. 2), a table (Page 14, fifth and sixth paragraphs) indicative of a correlation between TA and RSRP change thresholds and storing, by the UE (100 in FIG. 1; 220 in FIG. 2), the table (Page 14, fifth and sixth paragraphs).

With respect to claim 6, SHA further discloses 6. The method of claim 1, wherein when the positive change threshold is negative, receiving, by the UE (100 in FIG. 1; 220 in FIG. 2) from an evolved Node B (eNB) (101 in FIG. 1; 230 in FIG. 2), a transmission indicating nonuse of RSRP
to validate the timing advance (Page 14, second – fifth paragraphs; Page 15, second – fifth paragrphs), unless the UE (100 in FIG. 1; 220 in FIG. 2) is closer to the eNB (101 in FIG. 1; 230 in FIG. 2) than a predefined distance change threshold (Page 24, last five paragraphs).

With respect to claim 7, SHA further discloses 7. The method of claim 1, wherein upon determination that the positive change threshold is negative, using, by the UE (100 in FIG. 1; 220 in FIG. 2), random access channel (RACH) mechanisms (Page 5, last paragraph), unless the UE (100 in FIG. 1; 220 in FIG. 2) is closer to the eNB (101 in FIG. 1; 230 in FIG. 2) than a predefined distance change threshold (Page 24, last five paragraphs).

With respect to claim 8, SHA further discloses 8. The method of claim 2, wherein when the negative change threshold is positive, receiving, by the UE (100 in FIG. 1; 220 in FIG. 2) from an evolved Node B (eNB) (101 in FIG. 1; 230 in FIG. 2), a transmission indicating nonuse of RSRP to validate the timing advance (Page 14, second – fifth paragraphs; Page 15, second – fifth paragraphs).


With respect to claim 9, SHA further discloses 9. The method of claim 2, wherein upon determination that the negative change threshold is positive, using, by the UE (100 in FIG. 1; 220 in FIG. 2), random access channel (RACH) mechanisms (Page 5, last paragraph).

With respect to claim 10, SHA further discloses 10. The method of claim 2, wherein a single threshold is used as the positive change threshold and the negative change threshold (Page 14, second – fifth paragraphs; Page 15, second – fifth paragraphs).


With respect to claim 11, SHA further discloses 11. The method of claim 2, wherein the positive change threshold and the negative change threshold have a same value (FIG. 6; Page 14, second – fifth paragraphs; Page 15, second – fifth paragraphs).


With respect to claim 12, SHA discloses a user equipment (UE) (100 in FIG. 1; 220 in FIG. 2) comprising:
a processor (FIG. 13; page 31, last paragraph); and
a non-transient memory (FIG. 13; page 31, last paragraph) for storing instructions that when executed by the processor (FIG. 13; page 31, last paragraph) cause the UE to be configured to:
receive data enabling determination of a measured change in a reference signal received power (RSRP) (Page 14, second – fifth paragraphs; Page 15, second – fifth paragraphs); and
upon determination that the measured change in the RSRP does not exceed a positive change threshold (Page 14, second – fifth paragraphs; Page 15, second – fifth paragraphs), transmit using preconfigured uplink resources (PUR) (FIG. 2; FIG. 6; Page 7-second paragraph, page 14-sixth paragraph).


With respect to claim 13, SHA further discloses 13. The UE of claim 12, wherein the instructions when executed by the processor further cause the UE (100 in FIG. 1; 220 in FIG. 2) to be configured to only upon determination that the measured change in the RSRP is less than a negative change threshold (Page 14, second – fifth paragraphs; Page 15, second – fifth paragraphs), transmitting, by the UE (100 in FIG. 1; 220 in FIG. 2), using PUR (FIG. 2; FIG. 6; Page 7-second paragraph, page 14-sixth paragraph).


With respect to claim 14, SHA further discloses 14. The UE of claim 12, wherein the positive change threshold (Page 14, second – fifth paragraphs; Page 15, second – fifth paragraphs)is defined for a specific UE (100 in FIG. 1; 220 in FIG. 2).

With respect to claim 15, SHA further discloses 15. The UE of claim 13, wherein the negative change threshold (Page 14, second – fifth paragraphs; Page 15, second – fifth paragraphs) is defined for a specific UE (100 in FIG. 1; 220 in FIG. 2).

With respect to claim 16, SHA further discloses 16. The UE of claim 12, wherein the instructions when executed by the processor cause the UE (100 in FIG. 1; 220 in FIG. 2) to be configured to receive a table (Page 14, fifth and sixth paragraphs) indicative of a correlation between TA and RSRP change thresholds and store the table (Page 14, fifth and sixth paragraphs).


With respect to claim 17, SHA further discloses 17. The UE of claim 12, wherein when the positive change threshold is negative, the
instructions when executed by the processor further cause the UE (100 in FIG. 1; 220 in FIG. 2) to be configured to receive from an evolved Node B (eNB) (101 in FIG. 1; 230 in FIG. 2), a transmission indicating nonuse of RSRP to validate the timing advance (Page 14, second – fifth paragraphs; Page 15, second – fifth paragraphs), unless the UE (100 in FIG. 1; 220 in FIG. 2) is 101 in FIG. 1; 230 in FIG. 2) than a predefined distance change threshold (Page 24, last five paragraphs).


With respect to claim 18, SHA further discloses 18. The UE of claim 12, wherein upon determination that the positive change threshold is negative, the instructions when executed by the processor further cause the UE (100 in FIG. 1; 220 in FIG. 2) to be configured to use random access channel (RACH) mechanisms (Page 5, last paragraph), unless the UE (100 in FIG. 1; 220 in FIG. 2) is closer to the eNB than a predefined distance change threshold (Page 24, last five paragraphs).

With respect to claim 19, SHA further discloses 19. The UE of claim 13, wherein when the negative change threshold is positive, the
instructions when executed by the processor further cause the UE (100 in FIG. 1; 220 in FIG. 2) to be configured to receive from an evolved Node B (eNB) (101 in FIG. 1; 230 in FIG. 2), a transmission indicating nonuse of RSRP to validate the timing advance (Page 14, second – fifth paragraphs; Page 15, second – fifth paragraphs).


With respect to claim 20, SHA further discloses 20. The UE of claim 13, wherein upon determination that the negative change threshold is positive (Page 14, second – fifth paragraphs; Page 15, second – fifth paragraphs), the instructions when executed by the 100 in FIG. 1; 220 in FIG. 2) to be configured to use random access channel (RACH) mechanisms (Page 5, last paragraph).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081.  The examiner can normally be reached on Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        August 21, 20201